Citation Nr: 9922757	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  98-05 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability evaluation for 
residuals, lumbosacral spine, status post laminectomy and 
diskectomy, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal.  The veteran's period of active service is from 
August 21, 1987 to November 30, 1995; he also has an 
unverified period of active service from May 17, 1987 to 
August 20, 1987.


FINDINGS OF FACT

1.  All evidence necessary for resolution of the issue on 
appeal has been obtained.

2.  The veteran's low back disorder is productive of 
moderate, but not severe, limitation of motion of the lumbar 
spine. 


CONCLUSION OF LAW

The criteria for a 20 percent disability evaluation for 
residuals, lumbosacral spine, status post laminectomy and 
diskectomy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5292 (1998); see 
DeLuca v. Brown, 8 Vet. App. 202 (1995); see Butts v. Brown, 
5 Vet. App. 532 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (Court) has held that a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating. See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is "well-grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim. See 38 U.S.C.A. § 5107(a) (West 
1991). The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained, as reflected by the June 1997 VA examination 
described below.  He has declined the opportunity to have a 
personal hearing.  And, the Board does not know of any 
additional relevant evidence which is available.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.

In this case, in an April 1996 rating decision, the veteran 
was awarded service connection and a 0 percent disability 
evaluation for status post laminectomy and diskectomy for the 
lumbar spine, effective December 1995, under Diagnostic Code 
5293.  Subsequently, in an August 1997 rating decision, his 
award was increased to a 10 percent disability evaluation 
effective April 1997, and his disability was recharacterized 
as residuals, lumbosacral spine, status post laminectomy and 
diskectomy.  At present, he is seeking an increased 
disability evaluation in excess of 10 percent.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  Under Diagnostic Code 5293, a 
noncompensable rating is warranted for intervertebral disc 
syndrome which is postoperative and cured.  A 10 percent 
rating is warranted for intervertebral disc syndrome which is 
mild in degree.  A 20 percent rating is warranted for 
intervertebral disc syndrome which is moderate in degree with 
recurring attacks.  A 40 percent rating is warranted for 
severe intervertebral disc syndrome with recurring attacks 
and little intermittent relief.  A 60 percent rating is 
warranted for intervertebral disc syndrome which is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (1998).

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995); see also VAOPGCPREC 36-97.  The rating for an 
orthopedic disorder should reflect functional limitation 
which is due to pain which is supported by adequate pathology 
and evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is also as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity, or the like.  See 38 
C.F.R. § 4.40 (1998). The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  See 38 C.F.R. § 
4.45 (1998).  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating or the joint.  See 38 C.F.R. § 4.59 
(1998).

With respect to the evidence of record, a March 1996 VA 
examination report reveals the veteran reported he injured 
his lumbar spine in October 1990 and had a laminectomy, 
diskectomy of L4-L5 in December 1991.  Upon examination, he 
had a range of motion of the lumbar spine limited to 100 
degrees of anterior flexion, 40 degrees of lateral extension, 
45 degrees of left lateral flexion, 50 degrees of right 
lateral flexion, and 45 degrees of rotation bilaterally.  His 
shoulders and iliac crest were equal, his spine was straight 
without spasm, and had normal straight-leg raising test, and 
Patrick's and Lasegue's signs.  He was able to squat fully 
and arise normally, and had normal lower extremities.  And, 
upon x-ray examination, he presented evidence of disc space 
narrowing and osteophytes at L4-5 and L5-S1, more prominent 
at the L5-S1 level.  There was evidence of a prior 
laminectomy at L4-L5 and L5-S1, and some mild wedging of T12.

Additionally, April 1997 notations from Timothy J. Horrigan, 
M.D., recommended/referred the veteran for physical 
evaluation and treatment, and diagnosed him with chronic low 
back pain with radicular symptomatology.  As well, April 1997 
outpatient physical therapy notations from the St. John 
Health System show the veteran complained of exacerbation of 
low back pain with constant symptoms since surgery.  Upon 
examination, his range of motion of the lumbar region was 
flexion to 10 degrees, extension to 25 degrees, lateral 
bending to the right to 75 degrees, lateral bending to the 
left to 50 degrees, and rotation to 50 degrees bilaterally.  
It was further determined that he had moderate spasm in the 
thoracic-lumbar paraspinal muscles with tenderness, loss of 
lumbar mobility (50-90 degrees in all ranges) which 
interfered with dressing and grooming, and left low back pain 
radiating to the left lateral lower extremity into the foot 
with associated numbness which interfered with driving, 
sitting and sleeping.  

An April 1997 MRI of the lumbar spine report from the St. 
John Hospital reveals evidence of disc disease with 
dehydration of the disks with some mild narrowing of the 
interspace at L4-5 and L5-S1, very minimal degenerative 
bulging of the disk at L5-S1, some loss of epidural fat 
planes of the left at L4-5 along with some mild distortion of 
the thecal sac in the same area.  These findings were deemed 
to be likely related to postoperative scar tissue formation; 
however, no recurrent disc herniation at L4-5 was found.

Furthermore, a June 1997 VA examination report indicates the 
veteran complained of intermittent sore and stiff back with 
an occasional Valsalva complaint that radiated down the 
lateral leg on the left into all the toes of the left.  At 
that time, the veteran indicated that he worked full-time as 
a pilot with Federal Express.  He indicated that he passed 
his class one flight physical in April 1997.  He indicated 
that without the flight surgeon's knowledge, he had gone to 
see "Dr. Herrigan," a general practitioner and indicated 
that he had had an MRI and was sent to physical therapy for 
treatment of scar tissue.  On examination, he had a slightly 
midline right 6.5 centimeter incision in the lumbosacral 
region consistent with a laminectomy, with no 
complications/problems, and with no muscle spasm.  His range 
of motion of the back was flexion and extension to 20 
degrees, lateral bending to the left to 38 degrees and to the 
right to 40 degrees, and bilateral rotation to 25 degrees 
with no evidence of muscle spasm, guarding, complaints or 
difficulty upon motion.  Also, he was able to squat heel to 
buttocks without difficulty, had a normal gait with no muscle 
atrophy, deformity, wasting or complications, had a negative 
Trendelenburg sign and straight-leg raising test over 90 
degrees, and had negative Lasegue and Patrick's tests.  The 
examiner's interpretation of x-rays taken of the veteran's 
low back was that he had a normal resting curvature with 
post-surgical changes on the left lamina at the L4 level with 
narrowing of the L4 disc, and L4-5 narrowing of a chronic 
nature of degenerative disc disease.  The examiner's 
interpretation of an MRI evaluation of the veteran's low back 
was that he had post-surgical changes at L4-L5 with some 
minor spondylosis with no evidence of recurrent disc 
herniation.  An EMG study of the veteran's left lower 
extremity showed isolated denervation of the left tibialis 
anterior which was deemed non-diagnostic for radiculopathy.  
The examiner offered an orthopedic opinion that the veteran's 
old rupture at the L4 level with L5 nerve root irritation on 
the left was now forming some scar tissue which accounted for 
some of the veteran's symptoms.  The examiner indicated that 
although the veteran had passed as a civilian aviation pilot 
in April of 1997 as a group one, class one FAA pilot, the 
veteran in his present condition was not in condition to 
perform these duties safely and he expressed the opinion that 
the veteran should not be flying and instead should consider 
retraining in another field.  

Lastly, in July 1999, the veteran submitted to the Board 
additional medical evidence, and a waiver of RO consideration 
of such evidence.  This additional evidence includes a July 
1999 MRI study recommended by Dr. Horrigan.  The test results 
were later interpreted as reflective of a herniated nucleus 
pulposus at L4-5.  

Based on the foregoing evidence, the Board finds that the 
veteran's low back disorder is not productive of more than 
mild intervertebral disc disease.  Manifestations consistent 
with a disorder which is moderate in degree with recurrent 
attacks are generally not demonstrated overall by the 
evidence of record.  In this regard, the Board notes that the 
June 1997 VA examination, described above, reveals no 
evidence of muscle spasm, guarding, complaints or difficulty 
upon motion.  Also, he was able to squat heel to buttocks 
without difficulty, had a normal gait with no muscle atrophy, 
deformity, wasting or complications, had a negative 
Trendelenburg sign and straight-leg raising test over 90 
degrees, and had negative Lasegue and Patrick's tests.

Additionally, while Dr. Horrigan's April 1997 diagnosis of 
chronic low back pain with radicular symptomatology is noted, 
the medical analysis contained in the June 1997 VA 
examination report includes the examiner's interpretation of 
a contemporaneous MRI evaluation revealing evidence of post-
surgical changes at L4-L5 with some minor spondylosis with no 
evidence of recurrent disc herniation, as well as the 
examiner's interpretation of an EMG study revealing isolated 
denervation of the left tibialis anterior which was deemed 
non-diagnostic for radiculopathy.  Although the veteran has 
submitted a recent MRI which has been interpreted as showing 
a herniated nucleus pulposus, overall the evidence associated 
with the record during the pendency of this appeal does not 
reflect moderate disc disease with recurrent related 
symptoms.

Based on the foregoing, the Board finds that the medical 
evidence, as set forth above, shows that the veteran's lower 
back symptoms are, at least with respect to the criteria 
embodied by Diagnostic Code 5293, consistent with no higher 
than the RO's assignment of a 10 percent disability 
evaluation.  

However, having already established that the veteran's low 
back symptomatology is consistent with the RO's assignment of 
a 10 percent evaluation under Diagnostic Code 5293, as 
originally rated by the RO, the Board must consider whether 
the veteran's demonstrated limitation of motion as well as 
complaints of pain are of a degree that would warrant a 
higher evaluation under another related diagnostic code.  In 
this regard, the Board finds that the veteran's low back 
disorder may be rated under the provisions pertaining to 
limitation of motion of the lumbar spine  under 38 C.F.R. § 
4.71a, Diagnostic Code 5292.  See Butts v. Brown, 5 Vet. App. 
532, 539 (1993).  

In evaluating the veteran's disability under Diagnostic Code 
5292, the Board has considered the April 1997 reported 
findings as regards to the veteran's limitation of motion and 
the medical findings reported in the June 1997 VA examination 
report particularly with respect to flexion of the lumbar 
spine.  As well, the Board has considered the veteran's 
complaints of occasional increased pain and resultant 
additional functional impairment due to such pain.  Based on 
the foregoing and with the application of the provisions of 
38 C.F.R. §§ 4.40, 4.45, the Board concludes that the 
evidence supports an award of a 20 percent disability 
evaluation for residuals, lumbosacral spine, status post 
laminectomy and diskectomy under Diagnostic Code 5292.  See 
DeLuca v. Brown, supra; 38 C.F.R. §§ 4.40, 4.45, 4.59.  The 
Board, however, does not find that the evidence indicates 
that the veteran has severe limitation of motion of the 
lumbar spine.  The Board notes that it appears that only the 
veteran's forward flexion of the spine is significantly 
compromised, and that other ranges of motion remain good.  As 
such, a higher evaluation under Diagnostic Code 5292 is not 
in order.

In view of the foregoing, the schedular criteria authorize a 
20 percent evaluation, but no higher, for the veteran's lower 
back disability; however, an increased rating on an 
extraschedular basis cannot be justified.  The Code of 
Federal Regulations, at 38 C.F.R. § 3.321(b) (1998), provides 
that, in "exceptional case[s], where the schedular 
evaluations are found to be inadequate, . . . an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities . . ." may be granted.  Generally 
speaking, for a specific case to be deemed "exceptional," it 
should present "such an exceptional or unusual disability 
picture[,] with such related factors as marked interference 
with employment or frequent periods of hospitalization[,] as 
to render impractical the application of the regular 
schedular standards."  38 C.F.R. § 3.321(b) (1998).

The Board finds that the veteran's lower back disability does 
not constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating. Indeed, the record 
does not show either that the veteran's disability subjects 
him to frequent periods of hospitalization or that it 
interferes with his employment to an extent greater than that 
which is contemplated by the 20 percent rating the Board has 
deemed appropriate.  Further, and as is apparent from the 
foregoing discussion, it cannot be said that the schedular 
rating criteria are inadequate in this instance. 


ORDER
A 20 percent disability evaluation for residuals, lumbosacral 
spine, status post laminectomy and diskectomy is granted, 
subject to the provisions governing the payment of monetary 
benefits.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

